’ internal_revenue_service department of the treasury p o box cincinnati oh release number release date date date legend x hospital y dollars amount dear employer_identification_number contact person - id number contact telephone number uil also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable the scholarship will be y dollars per year the scholarships are renewable for up to four years so long as the recipient stays in school and is progressing toward a degree the scholarships are provided to students seeking post-secondary education in a healthcare field description of your request your letter indicates you will operate a scholarship program the scholarships will provide grants to individuals related to healthcare and healthcare education consistent with your charitable purposes letter catalog number 58263t to be eligible to receive scholarship funds the applicant or nominee must be a primary or secondary school student or an undergraduate or graduate student at a college or university who is pursuing studies or conducting research to meet the requirements for an academic or professional degree the scholarship funds awarded must be used to pay qualified expenses at an educational_institution you reserve the right to impose additional reasonable restrictions and or requirements upon the awarding of scholarship funds and the administration of such awards your scholarship will cover qualified expenses_incurred in attending an educational_institution including e e e tuition and fees for enrollment and attendance course-related expenses -fees books supplies and equipment required of all students for courses of instruction and room and board travel research clerical assistance to find eligible individuals to whom scholarship funds can be awarded you will generally target the area served by x in an effort to further the charitable purpose of fostering the availability of healthcare and healthcare education and awareness in that area you may from time to time contact high school college or graduate school administrators as well as administrators or managers of hospitals clinics assisted living facilities and other relevant community institutions you may ask such contacts to advertise the availability of your scholarship program and to request that these contacts nominate potential candidates or encourage potential awardees to submit applications for scholarship aid criteria for scholarship grants may include but are not limited to the following you may also from time to time host or sponsor healthcare awareness events at which the availability of scholarship funds may be advertised and take other steps to advertise the availability of its scholarship funds prior academic performance performance on any test taken designed to measure ability and aptitude for the work related to the applicant or nominee's intended studies recommendations from instructors counselors administrators or employers and any others who have knowledge of the applicant's or nominee's capabilities biographical information such as career history academic history charitable work experience and financial need and the applicant's or nominee's motivation character talents ability or potential e e e e e award of scholarship funds shall be based on the selection criteria and on objective non- discriminatory considerations however preference may be given to an applicant or nominee because of the applicant's membership in a class or category that has historically had less educational opportunity or has historically been underrepresented in an applicant for scholarship funds may be required to submit such forms and supporting materials as you deem appropriate to demonstrate fulfillment of the selection criteria such forms and supporting materials will be submitted on a schedule specified by you letter catalog number 58263t the health care field so long as such preference does not violate the internal_revenue_code other law or public policy the selection committee currently consists of three members of your governing board members may be changed annually your board members must disclose any personal knowledge of and relationship with any applicant under consideration and refrain from participation in the award process in a circumstance where he or she would derive directly or indirectly a private benefit if the applicant was selected over others scholarship funds may not be awarded to any member of your board_of directors substantial_contributor employee or any other disqualified_person unless otherwise specified you will pay the scholarship funds directly to the educational_institution for_the_use_of the scholarship recipient the recipient must provide you with proof of enrollment before any funds will be disbursed and the educational_institution must use the scholarship funds to pay or defray the scholarship recipient's qualified expenses at such educational_institution or incurred in connection with the recipient's studies or coursework at the educational_institution if the scholarship is renewable in order to obtain additional disbursements the recipient must provide proof such as a transcript that previously awarded funds were used as agreed to complete relevant course work or to pay or defray other qualified expenses as well as proof of continued enrollment at an educational_institution where qualified expenses will be incurred if scholarship funds are paid directly to the recipient or to anyone other than the educational_institution you will require a report at least annually on the uses of the scholarship funds this report must include a summary of the use of the funds the courses taken and the grades received in each academic period this report must be supported by an official transcript or otherwise verified by the educational_institution provision of such a report will be a term of the funding agreement and failure to provide a report or failure to use the scholarship funds for qualified expenses will result in action to recover the funds you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you further represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purposes of each grant and establish that you undertook the supervision and investigation of grants described above letter catalog number 58263t basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent e e e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary e e please keep a copy of this letter in your records e we've sent a copy of this letter to your representative as indicated in your power_of_attorney if you have questions please contact the person listed at the top of this letter letter catalog number 58263t sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
